Detailed action
Summary
1. The office action is in response to the amendment filed on 9/24/2021.
2. Claims 1-15 and 94 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-15 and 94 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein movement of the linkage mechanism selectively disables electrical communication between the line terminal and a load terminal; and circuitry configured to: cause the latch portion to move from a first position associated with enabling electrical communication between the line terminal and the load terminal to a second position; perform a self-test in response to the movement of the single actuator from the OFF position towards the ON position; and wherein the self-test comprises detecting if a test current is flowing between the line terminal and the load terminal.”

Dependent claims 2-8 and 94 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…a linkage mechanism operably coupled to the latch portion and operably coupled to a line terminal such that movement of the linkage mechanism selectively enables electrical communication between the line terminal and a load terminal; and circuitry configured to: move the latch portion relative to the linkage mechanism from a first position associated with enabling electrical communication between the line terminal and the load terminal to a second position;  perform a self-test in response to the movement of 

Dependent claims 10-15 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7378927 DiSalvo et al. disclose circuit breaker with independent trip and reset lockout.
US 20080151463 Dwyer et al. disclose apparatus and method for controlling a circuit breaker trip device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                        /ADOLF D BERHANE/Primary Examiner, Art Unit 2838